Opinion by
Mr. Justice Simpson,
A trustee in bankruptcy, who was owner of an undivided two-fifths interest in two propérties in York County, Pa. (by virtue of a deed which the fraudulent grantee of the bankrupts was compelled to execute and deliver under a decree of the United States district court), by leave of the referee in bankruptcy filed a bill in equity for partition against the other three cotenants, and for an accounting under the Act of June 21, 1895, P. L. 237, from one of them as tenant in possession. The defendants were duly served, appeared to the action, and denied the title of the trustee and his right to maintain the suit, but the court below overruled their contentions and entered a decree quod partitio fiat and for an accounting. Thereafter the property was sold at judicial sale by a master duly appointed for the purpose, was purchased by the First National Bank of Wrights-ville, Pa., the appellee in this case, and to it two deeds therefor were made, one by the master by virtue of a decree of the court of-common pleas of said county, and the other by the trustee in bankruptcy, by virtue of a decree of the United States district court, this latter only including the interests of the bankrupts.
In answer to the demand for an accounting, Minnie Dissinger, who was alleged to be the defendant in possession, admitted the fact but averred it was as tenant under a lease from all the owners in fee, at a rent of $300 per annum, which lease she claimed antedated the equity *352proceedings and all liens discharged by the sale. Subsequently the Dissinger Farm Company, of which her husband was president, having been permitted to intervene, alleged it became assignee of the lease seven months after the institution of the partition proceedings, was entitled to possession of the property, and only liable for rent at the $300 rate. The result of this branch of the litigation was that the master reported in favor of a decree against Minnie Dissinger, charging her with rent at the rate of $1,500 per annum, which was the actual rental value of the property, as upon a quantum meruit. Both she and the farm company excepted, their exceptions were dismissed and a decree entered as reported, which necessarily determined that the alleged lease at $300 per annum was of no validity. An appeal taken to this court was non prossed, the result being that the questions decided by the court below were forever concluded (Importers’ & Traders’ National Bank of New York v. Lyons, 209 Pa. 136), since it was thereafter too late to again appeal from any of the decrees in the case.
Subsequently the purchaser at the judicial sale filed a petition for possession under the Act of April 20,1905, P. L. 239. Minnie Dissinger, the Dissinger Farm Company and Mary M. Gohn, the appellees, filed answers averring the last named was in possession of a small part of the property and the farm company of the balance, each by assignments of the same lease which had been determined to be invalid as above set forth, and that petitioner’s title was void because the trustee in bankruptcy had no legal right to maintain an action of partition. The court below held both those issues to be res adjudicata, entered a judgment for possession, and therefrom this appeal was taken.
The foregoing statement of facts clearly demonstrates the correctness of the conclusion reached. The claim that, even though the court below had jurisdiction of the cause of action (partition) and of the subject-matter (land within the county) and of the parties (who all ap*353peared to the action), nevertheless its decrees are void, indicates a confusion of thought which an attentive reading of Fennell v. Guffey, 155 Pa. 38, and Com. v. Barnett, 199 Pa. 161, will tend to clear up.
The judgment appealed from is affirmed.